Title: To George Washington from Major General Robert Howe, 17 February 1780
From: Howe, Robert
To: Washington, George


          
            Dr Sir,
            Fish Kill [N.Y.] February. 17th 1780
          
          I left Morris Town on Friday, and arrived at this place on Sunday. A Detail of Military Matters, I perswade myself Your Excellency duly receive’s from Genl Heath, who is still here, which renders a descant on that Subject from me, at present unnecessary. I have the Honour to be, with the greatest respect Sir Yr Excellency’s Most Obt Hume Sert
          
            Robert Howe
          
        